Citation Nr: 0332847	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  03-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's son




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active naval service from December 1942 to 
November 1945.  He died in May 2001.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  


REMAND

The appellant and the veteran's son testified at a 
videoconference hearing before the undersigned in May 2003.  
They testified that the veteran was involved in a tractor 
accident in April 2001.  He sustained a significant neck 
injury and he eventually died from complications of this 
traumatic injury.  They have asserted that he could not 
regain control of the tractor because of the weakness in his 
legs that resulted from his service-connected back 
disability.  However, they have conceded that there were no 
witnesses to the accident itself.  A neighbor found the 
veteran in a ditch after the incident had occurred.  A 
private physician has opined that "there is a strong 
probability that an experienced tractor driver such as [the 
veteran] could have gotten the tractor under control had he 
had full use of his lower extremities. . . . [and] could 
explain the most likely cause of the tractor accident."  

A review of the file reveals that records pertaining to the 
veteran's treatment for his injuries from the tractor 
accident were requested by the RO from University Hospital in 
Oklahoma City, Oklahoma.  The records were received by the RO 
in October 2002 from ChartOne, a records management company.  
However, the records received included only diagnostic X-ray, 
MRI and other imaging reports, as well as laboratory reports.  
There are no notes from the veteran's admission, no emergency 
room reports, and no progress reports or nursing notes from 
the veteran's period of hospitalization.  Additionally, a 
discharge summary was also not provided.  

Under the facts presented here, the critical component of 
this case involves a question of fact.  However, the current 
record only speculates that the veteran's service-connected 
back disability may have prevented him from operating the 
tractor in safe manner and resulted in his accident.  As 
such, the Board finds that another attempt to obtain the 
veteran's complete hospitalization records should be made, as 
the contemporaneous reports from the incident may shed 
additional light on the circumstances that led to the 
veteran's tractor accident.  

Accordingly, this case is REMANDED for the following actions:

1.  After obtaining the necessary 
release, an attempt should be made to 
obtain the veteran's complete 
hospitalization records for the period 
between April 2001 and May 18, 2001 from 
University Hospital, 13th Street, 
Oklahoma City, OK, including notes from 
the veteran's admission, discharge 
summary, any emergency room reports, 
accident reports, progress reports and 
nursing notes.  

2.  After the above has been 
accomplished, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and given an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment .  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

